Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 1 of 14 Page ID #:123


   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
        THAO PHAM,                               Case No. 8:20−cv−00290 JLS (JDEx)
  11
                     Plaintiff,                  Assigned to: Hon. Josephine L. Staton
  12
  13          v.                                 STIPULATED
  14                                             PROTECTIVE ORDER
        NEDAP INC., a Delaware
  15    corporation; and DOES 1 through 10, [Proposed Order herein]
  16                 Defendant(s).
  17
  18
  19
             Pursuant to the Parties’ Stipulation (Dkt. 16) and good cause appearing
  20
       therefor, the Court finds and orders as follows.
  21
  22
  23
  24
  25
  26
  27
  28



                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 2 of 14 Page ID #:124


   1
   2   I.    PURPOSE AND GOOD CAUSE
   3         A.     PURPOSES AND LIMITATIONS
   4         Discovery in this Action is likely to involve production of confidential,
   5   proprietary, or private information for which special protection from public
   6   disclosure and from use for any purpose other than prosecuting this litigation may
   7   be warranted.
   8         Accordingly, the Parties hereby stipulate to and petition the Court to enter
   9   the following Stipulated Protective Order. The Parties acknowledge that this
  10   Stipulated Protective Order does not confer blanket protections on all disclosures
  11   or responses to discovery and that the protection it affords from public disclosure
  12   and use extends only to the limited information or items that are entitled to
  13   confidential treatment under the applicable legal principles. The Parties further
  14   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
  15   Order does not entitle them to file confidential information under seal; Civil Local
  16   Rule 79-5 sets forth the procedures that must be followed and the standards that will
  17   be applied when a Party seeks permission from the court to file material under seal.
  18         B.     GOOD CAUSE STATEMENT
  19         This Action is likely to involve trade secrets, customer information and other
  20   valuable research, development, commercial, financial, technical and/or proprietary
  21   information for which special protection from public disclosure and from use for
  22   any purpose other than prosecution of this action is warranted. Such confidential
  23   and proprietary materials and information consist of, among other things,
  24   confidential business or financial information, information regarding confidential
  25   business practices, or other confidential research, development, or commercial
  26   information (including information implicating privacy rights of third parties),
  27   information otherwise generally unavailable to the public, or which may be
  28   privileged or otherwise protected from disclosure under state or federal statutes,


                                            1
                               STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 3 of 14 Page ID #:125


   1   court rules, case decisions, or common law. Accordingly, to expedite the flow of
   2   information, to facilitate the prompt resolution of disputes over confidentiality of
   3   discovery materials, to adequately protect information the Parties are entitled to
   4   keep confidential, to ensure that the Parties are permitted reasonable necessary uses
   5   of such material in preparation for and in the conduct of trial, to address their
   6   handling at the end of the litigation, and serve the ends of justice, a protective order
   7   for such information is justified in this matter.
   8          It is the intent of the Parties that information will not be designated as
   9   confidential for tactical reasons and that nothing be so designated without a good
  10   faith belief that it has been maintained in a confidential, non-public manner, and
  11   there is good cause why it should not be part of the public record of this case.
  12   2.     DEFINITIONS
  13          2.1.   Action: This pending action (C.D. Cal. Case No. 8:20-cv-00290 JLS
  14   (JDEx)).
  15          2.2.   Challenging Party: A Party or Non-Party that challenges the
  16   designation of information or items under this Stipulated Protective Order.
  17          2.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
  18   how it is generated, stored or maintained) or tangible things that qualify for
  19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  20   the Good Cause Statement.
  21          2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
  22   their support staff).
  23          2.5.   Designating Party: A Party or Non-Party that designates information
  24   or items that it produces in disclosures or in responses to discovery as
  25   “CONFIDENTIAL.”
  26          2.6.   Disclosure or Discovery Material: All items or information, regardless
  27   of the medium or manner in which it is generated, stored, or maintained (including,
  28   among other things, testimony, transcripts, and tangible things), that are produced


                                             2
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 4 of 14 Page ID #:126


   1   or generated in disclosures or responses to discovery in this Action.
   2         2.7.   Expert: A person with specialized knowledge or experience in a matter
   3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   4   an expert witness or as a consultant in this Action.
   5         2.8.   House Counsel: Attorneys who are employees of a party to this Action.
   6   House Counsel does not include Outside Counsel of Record or any other outside
   7   counsel.
   8         2.9    Non-Party: Any natural person, partnership, corporation, association,
   9   or other legal entity not named as a Party to this action.
  10         2.10 Outside Counsel of Record: Attorneys who are not employees of a
  11   party to this Action but are retained to represent or advise a party to this Action and
  12   have appeared in this Action on behalf of that party or are affiliated with a law firm
  13   which has appeared on behalf of that party, and includes support staff.
  14         2.11 Party: Any party to this Action, including all of its officers, directors,
  15   employees, consultants, retained experts, and Outside Counsel of Record (and their
  16   support staffs).
  17         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
  18   Discovery Material in this Action.
  19         2.13 Professional Vendors: Persons or entities that provide litigation
  20   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  22   and their employees and subcontractors.
  23         2.14 Protected Material: Any Disclosure or Discovery Material that is
  24   designated as “CONFIDENTIAL.”
  25         2.15 Receiving Party: A Party that receives Disclosure or Discovery
  26   Material from a Producing Party.
  27   3.    SCOPE
  28         The protections conferred by this Stipulated Protective Order cover not only


                                             3
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 5 of 14 Page ID #:127


   1   Protected Material, but also (1) any information copied or extracted from Protected
   2   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   3   and (3) any testimony, conversations, or presentations by Parties or their Counsel
   4   that might reveal Protected Material.
   5         Any use of Protected Material at trial shall be governed by the orders of the
   6   trial judge. This Order does not govern the use of Protected Material at trial.
   7   4.    DURATION
   8         The terms of this Stipulated Protective Order do not extend beyond the
   9   commencement of the trial, if any, in this Action.
  10   5.    DESIGNATING PROTECTIVE MATERIAL
  11         5.1.   Exercise of Restraint and Care in Designating Material for Protection.
  12         Each Party or Non-Party that designates information or items for protection
  13   under this Stipulated Protective Order must take care to limit any such designation
  14   to specific material that qualifies under the appropriate standards. The Designating
  15   Party must designate for protection only those parts of material, documents, items,
  16   or oral or written communications that qualify so that other portions of the material,
  17   documents, items, or communications for which protection is not warranted are not
  18   swept unjustifiably within the ambit of this Stipulated Protective Order. Mass,
  19   indiscriminate, or routinized designations are prohibited. Designations that are
  20   shown to be clearly unjustified or that have been made for an improper purpose
  21   (e.g., to unnecessarily encumber the case development process or to impose
  22   unnecessary expenses and burdens on other parties) may expose the Designating
  23   Party to sanctions. If it comes to a Designating Party’s attention that information
  24   or items that it designated for protection do not qualify for protection, that
  25   Designating Party must promptly notify all other Parties that it is withdrawing the
  26   inapplicable designation.
  27         5.2.   Manner and Timing of Designations. Except as otherwise provided in
  28   this Stipulated Protective Order (see, e.g., second paragraph of section 5.2(a),


                                            4
                               STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 6 of 14 Page ID #:128


   1   below), or as otherwise stipulated or ordered, Disclosure or Discovery Material that
   2   qualifies for protection under this Order must be clearly so designated before the
   3   material is disclosed or produced.
   4         Designation in conformity with this Stipulated Protective Order requires:
   5         (a) for information in documentary form (e.g., paper or electronic documents,
   6   but excluding transcripts of depositions or other pretrial or trial proceedings), that
   7   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
   8   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
   9   material. If only a portion or portions of the material on a page qualifies for
  10   protection, the Producing Party also must clearly identify the protected portion(s)
  11   (e.g., by making appropriate markings in the margins).
  12         A Party or Non-Party that makes original documents available for inspection
  13   need not designate them for protection until after the inspecting Party has indicated
  14   which documents it would like copied and produced. During the inspection and
  15   before the designation, all of the material made available for inspection shall be
  16   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  17   documents it wants copied and produced, the Producing Party must determine
  18   which documents, or portions thereof, qualify for protection under this Order. Then,
  19   before producing the specified documents, the Producing Party must affix the
  20   “CONFIDENTIAL legend” to each page that contains Protected Material. If only
  21   a portion or portions of the material on a page qualifies for protection, the Producing
  22   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  23   markings in the margins).
  24         (b) for testimony given in depositions or in other proceedings, that the
  25   Designating Party identify on the record, before the close of the deposition or
  26   proceeding, all protected testimony.
  27         (c) for information produced in some form other than documentary and for
  28   any other tangible items, that the Producing Party affix in a prominent place on the


                                             5
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 7 of 14 Page ID #:129


   1   exterior of the container or containers in which the information is stored the legend
   2   “CONFIDENTIAL.” If only a portion or portions of the information warrants
   3   protection, the Producing Party, to the extent practicable, shall identify the protected
   4   portion(s).
   5         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
   6   failure to designate qualified information or items does not, standing alone, waive
   7   the Designating Party’s right to secure protection under this Stipulated Protective
   8   Order for such material. Upon timely correction of a designation, the Receiving
   9   Party must make reasonable efforts to assure that the material is treated in
  10   accordance with the provisions of this Stipulated Protective Order.
  11   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  12         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
  13   designation of confidentiality at any time that is consistent with the Court’s
  14   Scheduling Order.
  15         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
  16   resolution process under Local Rule 37.1, et seq.
  17         6.3     Burden of Persuasion. The burden of persuasion in any such challenge
  18   proceeding shall be on the Designating Party. Frivolous challenges, and those made
  19   for an improper purpose (e.g., to harass or impose unnecessary expenses and
  20   burdens on other parties) may expose the Challenging Party to sanctions. Unless
  21   the Designating Party has waived or withdrawn the confidentiality designation, all
  22   parties shall continue to afford the material in question the level of protection to
  23   which it is entitled under the Producing Party’s designation until the Court rules on
  24   the challenge.
  25   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  26         7.1     Basic Principles. A Receiving Party may use Protected Material that
  27   is disclosed or produced by another Party or by a Non-Party in connection with this
  28   Action only for prosecuting, defending, or attempting to settle this Action. Such


                                             6
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 8 of 14 Page ID #:130


   1   Protected Material may be disclosed only to the categories of persons and under the
   2   conditions described in this Stipulated Protective Order. When the Action has been
   3   terminated, a Receiving Party must comply with the provisions of section 13 below
   4   (FINAL DISPOSITION). Protected Material must be stored and maintained by a
   5   Receiving Party at a location and in a secure manner that ensures that access is
   6   limited to the persons authorized under this Order.
   7         7.2    Disclosure of “CONFIDENTIAL” Information or Items.             Unless
   8   otherwise ordered by the court or permitted in writing by the Designating Party, a
   9   Receiving    Party    may    disclose    any   information   or   item   designated
  10   “CONFIDENTIAL” only to:
  11         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  12   as employees of said Outside Counsel of Record to whom it is reasonably necessary
  13   to disclose the information for this Action;
  14         (b) the officers, directors, and employees (including House Counsel) of the
  15   Receiving Party to whom disclosure is reasonably necessary for this Action, or the
  16   Party if he or she is an individual;
  17         (c) Experts (as defined in this Stipulated Protective Order) of the Receiving
  18   Party to whom disclosure is reasonably necessary for this Action and who have
  19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  20         (d) the Court and its personnel;
  21         (e) court reporters and their staff;
  22         (f) professional jury or trial consultants, mock jurors, and Professional
  23   Vendors to whom disclosure is reasonably necessary for this Action and who have
  24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  25         (g) the author or recipient of a document containing the information or a
  26   custodian or other person who otherwise possessed or knew the information;
  27         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
  28   Action to whom disclosure is reasonably necessary provided: (1) the deposing party


                                             7
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 9 of 14 Page ID #:131


   1   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   2   will not be permitted to keep any confidential information unless they sign the
   3   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   4   agreed by the Designating Party or ordered by the Court. Pages of transcribed
   5   deposition testimony or exhibits to depositions that reveal Protected Material may
   6   be separately bound by the court reporter and may not be disclosed to anyone except
   7   as permitted under this Stipulated Protective Order; and
   8         (i) any mediator or settlement officer, and their supporting personnel,
   9   mutually agreed upon by any of the Parties engaged in settlement discussions.
  10   8.    PROTECTED           MATERIAL          SUBPOENAED           OR      ORDERED
  11         PRODUCED IN OTHER LITIGATION
  12         If a Party is served with a subpoena or a court order issued in other litigation
  13   that compels disclosure of any information or items designated in this Action as
  14   “CONFIDENTIAL,” that Party must:
  15         (a) promptly notify in writing the Designating Party. Such notification shall
  16   include a copy of the subpoena or court order);
  17         (b) promptly notify in writing the party who caused the subpoena or order to
  18   issue in the other litigation that some or all of the material covered by the subpoena
  19   or order is subject to this Stipulated Protective Order. Such notification shall
  20   include a copy of this Stipulated Protective Order; and
  21         (c) cooperate with respect to all reasonable procedures sought to be pursued
  22   by the Designating Party whose Protected Material may be affected.
  23         If the Designating Party timely seeks a protective order, the Party served with
  24   the subpoena or court order shall not produce any information designated in this
  25   action as “CONFIDENTIAL” before a determination by the court from which the
  26   subpoena or order issued, unless the Party has obtained the Designating Party’s
  27   permission. The Designating Party shall bear the burden and expense of seeking
  28   protection in that court of its confidential material and nothing in these provisions


                                            8
                               STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 10 of 14 Page ID #:132


    1   should be construed as authorizing or encouraging a Receiving Party in this Action
    2   to disobey a lawful directive from another court.
    3   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    4         PRODUCED IN THIS LITIGATION
    5         (a) The terms of this Order are applicable to information produced by a Non-
    6   Party in this Action and designated as “CONFIDENTIAL.” Such information
    7   produced by Non-Parties in connection with this litigation is protected by the
    8   remedies and relief provided by this Order. Nothing in these provisions should be
    9   construed as prohibiting a Non-Party from seeking additional protections.
   10         (b) In the event that a Party is required, by a valid discovery request, to
   11   produce a Non-Party’s confidential information in its possession, and the Party is
   12   subject to an agreement with the Non-Party not to produce the Non-Party’s
   13   confidential information, then the Party shall:
   14         (1) promptly notify in writing the Requesting Party and the Non-Party that
   15   some or all of the information requested is subject to a confidentiality agreement
   16   with a Non-Party;
   17         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   18   Order in this Action, the relevant discovery request(s), and a reasonably specific
   19   description of the information requested; and
   20         (3) make the information requested available for inspection by the Non-Party,
   21   if requested.
   22         (c) If the Non-Party fails to seek a protective order from this court within 14
   23   days of receiving the notice and accompanying information, the Receiving Party
   24   may produce the Non-Party’s confidential information responsive to the discovery
   25   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   26   not produce any information in its possession or control that is subject to the
   27   confidentiality agreement with the Non-Party before a determination by the Court.
   28   Absent a court order to the contrary, the Non-Party shall bear the burden and


                                             9
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 11 of 14 Page ID #:133


    1   expense of seeking protection in this court of its Protected Material.
    2   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    4   Protected Material to any person or in any circumstance not authorized under this
    5   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    6   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    7   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
    8   or persons to whom unauthorized disclosures were made of all the terms of this
    9   Order, and (d) request such person or persons to execute the “Acknowledgment and
   10   Agreement to Be Bound” that is attached hereto as Exhibit A.
   11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
   12         OTHERWISE PROTECTED MATERIAL
   13         When a Producing Party gives notice to Receiving Parties that certain
   14   inadvertently produced material is subject to a claim of privilege or other protection,
   15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   17   procedure may be established in an e-discovery order that provides for production
   18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   19   (e), insofar as the Parties reach an agreement on the effect of disclosure of a
   20   communication or information covered by the attorney-client privilege or work
   21   product protection, the Parties may incorporate their agreement in the stipulated
   22   protective order submitted to the court.
   23   12.   MISCELLANEOUS
   24         12.1 Right to Further Relief. Nothing in this Stipulated Protective Order
   25   abridges the right of any person to seek its modification by the Court in the future.
   26         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   27   Stipulated Protective Order no Party waives any right it otherwise would have to
   28   object to disclosing or producing any information or item on any ground not


                                              10
                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 12 of 14 Page ID #:134


    1   addressed in this Stipulated Protective Order. Similarly, no Party waives any right
    2   to object on any ground to use in evidence of any of the material covered by this
    3   Protective Order.
    4         12.3 Filing Protected Material. A Party that seeks to file under seal any
    5   Protected Material must comply with Civil Local Rule 79-5. Protected Material
    6   may only be filed under seal pursuant to a court order authorizing the sealing of the
    7   specific Protected Material at issue. If a Party’s request to file Protected Material
    8   under seal is denied by the Court, then the Receiving Party may file the information
    9   in the public record unless otherwise instructed by the court.
   10         12.4 Violations. Any violation of this Order may be punished by any and
   11   all appropriate measures including, without limitation, contempt proceedings and/or
   12   monetary sanctions.
   13         12.5 Entry of Order. The Parties agree to be bound by the terms set forth
   14   herein with regard to any Confidential Information or Items that have been
   15   produced before the Court signs this Stipulated Protective Order.
   16   13.   FINAL DISPOSITION
   17         Each Receiving Party must return all Protected Material to the Producing
   18   Party or destroy such material within 60 days after the final disposition of this
   19   Action. As used in this subdivision, “all Protected Material” includes all copies,
   20   abstracts, compilations, summaries, and any other format reproducing or capturing
   21   any of the Protected Material.
   22         Whether the Protected Material is returned or destroyed, the Receiving Party
   23   must submit a written certification to the Producing Party (and, if not the same
   24   person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
   25   (by category, where appropriate) all the Protected Material that was returned or
   26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   27   abstracts, compilations, summaries or any other format reproducing or capturing
   28   any of the Protected Material.


                                             11
                                STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 13 of 14 Page ID #:135


    1         Notwithstanding this provision, Counsel are entitled to retain an archival
    2   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
    3   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
    4   work product, and consultant and expert work product, even if such materials
    5   contain Protected Material. Any such archival copies that contain or constitute
    6   Protected Material remain subject to this Protective Order as set forth in Section 4
    7   (DURATION).
    8
    9         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   10
   11   Date: August 04, 2020
                                                ___________________________________
   12
                                                JOHN D. EARLY
   13                                           United States Magistrate Judge
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                              12
                                 STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00290-JLS-JDE Document 17 Filed 08/04/20 Page 14 of 14 Page ID #:136


    1                                       EXHIBIT A
    2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I, _______________________________________, declare under penalty of
    4   perjury that I have read in its entirety and understand the Stipulated Protective
    5   Order that was issued by the United States District Court for the Central District of
    6   California in the Action entitled Pham v. Nedap Inc. (C.D. Cal. Case No. 8:20-cv-
    7   00290 JLS (JDEx)).
    8           I agree to comply with and to be bound by all the terms of this Stipulated
    9   Protective Order and I understand and acknowledge that failure to so comply could
   10   expose me to sanctions and punishment in the nature of contempt.
   11           I solemnly promise that I will not disclose in any manner any information or
   12   item that is subject to this Stipulated Protective Order to any person or entity except
   13   in strict compliance with the provisions of this Order. I further agree to submit to
   14   the jurisdiction of the United States District Court for the Central District of
   15   California for the purpose of enforcing the terms of this Stipulated Protective Order,
   16   even if such enforcement proceedings occur after termination of this action.
   17
   18   Date:               _____________________________________________
   19
   20   Location:           _____________________________________________
   21
   22   Printed Name:       _____________________________________________
   23
   24   Signature:          ___________________________________________
   25
   26
   27
   28


                                                  1
                                              EXHIBIT A
